 

Exhibit 10.1

 

Geospace Technologies Corporation
FY 2014 Bonus Program


The FY 2014 bonus program is comprised of two different pools, or “Tiers.”  No
bonuses are earned until after the company earns a 5% return on its Stockholders
Equity (referred to as the “Minimum Hurdle”), which allows the company to earn a
minimum pretax profit of approximately $14,500,000 before any bonus accruals
begin.  The distributions of bonuses under the bonus program are submitted to
the Compensation Committee each year for approval.

Tier 1 - Employee Profit Sharing Plan

Participants:

This plan includes all employees of the company (except our Russian employees
who are rewarded under a small local plan).  The Tier 1 program focuses each
employee toward maximizing the company’s profits, improving the company’s
cohesiveness and morale.  The participants must have been employed by the
company for at least three months and be employed at the time of bonus
disbursal.

Method of Accrual:

Bonuses earned under the 2014 Plan will be accrued each fiscal quarter based
upon pretax profits earned-to-date as a ratio of total pretax profits expected
to be earned for entire fiscal year, if such annual pretax profits can be
reasonably estimated.  If annual pretax profits cannot be reasonably estimated
due to lack of visibility, order backlog or other contingencies, the Company
will accrue bonus expenses based upon actual amounts earned through the end of a
fiscal quarter.  Bonus expenses accrued in any fiscal quarter will continuously
be trued-up throughout the fiscal year due to changes in pretax earnings, annual
estimates or other conditions.  This may result in increases or decreases of
amounts previously accrued.  The Company will seek to utilize a method that best
matches the annual bonus expense with the annual earnings generated by the
Company.

The Tier 1 “Profit Sharing” level is capped at $3,500,000 for fiscal year
2013.  Quarterly testing continues to insure the Tier 1 portion of the bonus
plan remains earned, and this portion of the bonus plan can decrease if the
minimum level of earnings is not attained in future months.

Distribution of the Tier 1 Bonus Pool:

The Tier 1 bonus pool is allocated to each department based upon each
department’s relative annual payroll as a percentage of the company’s total
annual payroll.  Upon determining each department’s relative share of the Tier 1
bonus pool, a “recommended” calculation is made to distribute the Tier 1 bonus
allocation to each employee in the department based on such employee’s relative
annual payroll of the total department’s

 

--------------------------------------------------------------------------------

 

annual payroll.  Each department’s manager is allowed to increase or decrease
the “recommended” calculation by up to twenty percent.  This adjustment right
gives the manager an opportunity to set goals for their group, reward
individuals who “go beyond the call of duty” or withhold partial payment for
those that cannot or will not go the extra mile.  However, every employee
receives at least 80% of the recommended amount.

Tier 2 - Management Bonus Plan

Participants:

Various management teams characterized by their level of responsibility and
capability of making a significant impact on the company are included in this
portion of the plan. These groups include an engineering group, manufacturing
group, executive officers and key employees responsible for profit and loss
centers as well as a few key employees that support key programs or activities
in the company.  The number of eligible participants in each group could
increase or decrease based on individual performance, or as the relative size of
each department changes.

Method of Accrual:

There is no accrual for the Tier 2 portion of the bonus plan until the Tier 1
profit sharing plan is fully funded.  After fully funding the Tier 1 plan, the
same 14.24% accrual rate continues whereby a bonus pool is set aside to fund the
Tier 2 management bonus plan.  The cap for the Tier 2 bonus pool is $3,700,000.
Certain individuals, other than senior executive officers, will have goals and
tasks to accomplish during fiscal year 2014.

 

Distribution of the Tier 2 Bonus Pool:

Other than the Compensation Committee which determines the amount of the
targeted bonus each executive officer will receive, the manager of each Tier 2
bonus plan participant must determine how much of the targeted bonus each Tier 2
employee will receive.

 

 

-2-